UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07838 American Select Porfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/07 Date of reporting period: 5/31/07 Schedule ofINVESTMENTS May 31, 2007 (unaudited) American Select Portfolio Description of Security Date Acquired Par Value/ Shares Cost Value (a) (Percentages of each investment category relate to net assets) U.S. Government Agency Mortgage-Backed Securities (b) – 3.4% Fixed Rate – 3.4% Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, #E93231 $2,159,257 $2,216,713 $2,149,576 7.50%, 12/1/29, #C00896 303,606 298,358 317,910 Federal National Mortgage Association, 5.00%, 11/1/17, #657356 1,129,945 1,135,088 1,105,194 6.50%, 6/1/29, #252497 1,099,008 1,092,154 1,128,587 7.50%, 5/1/30, #535289 75,634 73,284 79,113 8.00%, 5/1/30, #538266 23,531 23,256 24,836 Total U.S. Government Agency Mortgage-Backed Securities 4,838,853 4,805,216 Corporate Note (c) – 3.7% Fixed Rate – 3.7% Stratus II, 6.56%, 12/31/11 12/28/00 5,000,000 5,000,000 5,121,500 Whole Loans and Participation Mortgages (c) (d) – 92.9% Commercial Loans – 59.4% 12000 Aerospace, Clear Lake, TX, 5.43%, 1/1/10 (b) 12/22/04 5,109,814 5,109,814 5,063,993 ABC Conoco, Aspen, CO, 6.65%, 11/1/11 (b) 10/31/06 4,068,748 4,068,748 4,185,945 Best Buy, Fullerton, CA, 8.63%, 1/1/11 12/29/00 1,766,749 1,766,749 1,837,419 Cingular Wireless Building, Richardson, TX, 7.03%, 7/1/11 (b) 06/21/06 6,500,000 6,500,000 6,707,863 Clear Lake Central I, Webster, TX, 6.70%, 8/1/11 (b) 07/27/06 7,100,000 7,100,000 7,310,774 Gallery Row, Tucson, AZ, 11.88%, 10/1/11 09/07/06 500,000 500,000 505,541 George Gee Hummer, Liberty Lake, WA, 7.25%, 7/1/10 (b) (f) 06/30/05 2,125,000 2,125,000 2,209,408 George Gee Pontiac, Liberty Lake, WA, 7.25%, 7/1/10 (b) (f) 06/30/05 4,675,000 4,675,000 4,864,041 George Gee Pontiac II, Liberty Lake, WA, 7.78%, 7/1/10 (f) 09/14/06 750,000 750,000 787,500 George Gee Porsche, Liberty Lake, WA, 7.78%, 7/1/10 (b) (f) 09/14/06 2,500,000 2,500,000 2,625,000 Highland Park I, Scottsdale, AZ, 6.77%, 3/1/11 02/23/06 9,485,697 9,485,697 9,688,846 Highland Park II, Scottsdale, AZ, 9.88%, 3/1/11 02/23/06 1,199,270 1,199,270 1,042,667 Landmark Bank Center, Sarasota, FL, 5.85%, 7/1/09 (b) 10/01/04 4,647,598 4,647,598 4,656,717 Mandala Agency Building, Bend, OR, 6.38%, 6/1/17 05/23/07 2,175,000 2,175,000 2,232,261 Northrop Grumman Campus I, Colorado Springs, CO, 8.50%, 12/1/08 (b) (e) (f) 11/15/05 5,700,000 5,700,000 5,814,000 Northrop Grumman Campus II, Colorado Springs, CO, 14.00%, 12/1/08 (f) 11/15/05 1,100,000 1,100,000 1,032,291 Oxford Mall, Oxford, MS, 9.25%, 10/1/07 (e) (f) 09/24/04 4,600,000 4,600,000 4,600,000 Peony Promenade, Plymouth, MN, 6.93%, 6/1/13 (b) 05/12/03 4,923,826 4,923,826 5,170,017 Point Plaza, Turnwater, WA, 8.43%, 1/1/11 (b) 04/19/04 5,987,947 5,987,947 6,029,641 Town Square #6, Olympia, WA, 7.40%, 9/1/12 (b) 08/02/02 3,810,657 3,810,657 4,001,190 Victory Packaging, Phoenix, AZ, 8.53%, 1/1/12 (b) 12/20/01 2,430,305 2,430,305 2,551,820 81,155,611 82,916,934 Multifamily Loans – 33.5% Blossom Corners Apartments I, Orlando, FL, 8.72%, 2/1/09 (e) (f) 01/19/06 3,750,000 3,750,000 3,825,000 Blossom Corners Apartments II, Orlando, FL, 14.88%, 2/1/09 (f) 01/19/06 450,000 450,000 407,025 Briarhill Apartments I, Eden Prairie, MN, 6.90%, 9/1/15 (b) 08/11/03 4,569,646 4,569,646 4,798,128 Briarhill Apartments II, Eden Prairie, MN, 6.88%, 9/1/15 08/11/03 609,250 609,250 630,025 Centre Court, White Oaks and Green Acres Apartments, North Canton and Massilon, OH, 8.65%, 1/1/09 (b) 12/30/98 3,584,911 3,584,911 3,656,609 El Conquistador Apartments, Tucson, AZ, 7.65%, 4/1/09 (b) 03/24/99 2,625,162 2,625,162 2,677,665 Fountain Villas, Phoenix, AZ, 8.70%, 9/1/08 (e) (f) 08/08/05 1,825,000 1,825,000 1,825,000 Greenwood Residences, Milton, WA, 7.63%, 4/1/08 (b) 03/12/98 2,133,217 2,133,217 2,154,549 Hunters Meadow, Colorado Springs, CO, 7.80%, 8/1/12 (b) 07/02/02 6,060,280 6,060,280 4,511,347 Revere Apartments, Revere, MA, 6.28%, 5/1/09 04/22/99 1,696,858 1,696,858 1,705,402 RP Urban Partners, Oxnard, CA, 8.72%, 3/1/10 (e) (f) 02/23/05 5,000,000 5,000,000 5,100,000 Sheridan Pond Apartments, Tulsa, OK, 6.43%, 7/1/13 (b) 06/05/03 6,890,382 6,890,382 6,897,444 Woodstock Apartments I, Dallas, TX, 7.43%, 8/1/07 (e) (f) (g) 12/06/01 8,300,000 8,300,000 7,553,000 Woodstock Apartments II, Dallas, TX, 11.00%, 8/1/07 (f) (g) 12/06/01 1,000,000 1,000,000 910,000 48,494,706 46,651,194 Total Whole Loans and Participation Mortgages 129,650,317 129,568,128 Preferred Stocks – 23.1% Real Estate Investment Trusts – 23.1% AMB Property, Series M (b) 8,700 222,285 216,804 AMB Property, Series O (b) 55,000 1,375,000 1,402,500 BRE Properties, Series C (b) 68,000 1,713,000 1,706,800 BRE Properties, Series D (b) 3,434 86,548 85,987 Developers Diversified Realty, Series H 13,437 338,536 340,628 Developers Diversified Realty, Series I 52,912 1,356,657 1,348,727 Duke Realty, Series L (b) 71,000 1,787,780 1,772,870 EastGroup Properties, Series D (h) 70,400 1,793,795 1,781,120 Equity Residential Properties, Series N 40,000 1,004,000 998,000 Health Care Properties, Series E (b) 3,510 90,207 88,312 Health Care Properties, Series F (b) 42,800 1,079,840 1,077,276 Hospitality Properties Trust, Series C (b) 120,000 2,964,000 2,952,000 HRPT Properties Trust, Series C (b) 50,000 1,250,000 1,268,500 PS Business Parks, Series H 30,000 744,036 751,800 PS Business Parks, Series I 16,000 388,272 397,440 PS Business Parks, Series M 22,210 554,629 561,247 Public Storage, Series E (b) 65,000 1,627,750 1,630,200 Public Storage, Series M (b) 68,000 1,700,000 1,675,520 Realty Income, Series D (b) 60,000 1,521,000 1,538,400 Realty Income, Series E (b) 49,500 1,247,400 1,239,975 Regency Centers, Series D (b) 5,888 151,779 148,142 Regency Centers, Series E (b) 64,000 1,592,900 1,574,003 UDR, Series G 120,000 3,000,000 3,000,000 Vornado Realty Trust, Series F (b) 60,000 1,491,563 1,510,200 Vornado Realty Trust, Series I (b) 6,000 139,500 147,480 Weingarten Realty Investors, Series F (b) 120,000 3,000,000 2,964,000 Total Preferred Stocks 32,220,477 32,177,931 Total Investments in Unaffiliated Securities 171,709,647 171,672,775 Short-Term Investment (i) – 3.9% First American Prime Obligations Fund, Class Z 5,449,836 5,449,836 5,449,836 Total Investments in Securities (j) – 127.0% $177,159,483 $177,122,611 Other Assets and Liabilities, Net – (27.0)% (37,626,175) Total Net Assets – 100.0% $139,496,436 Notes to Schedule of Investments: (a) Security valuations for the fund’s investments (other than whole loans, participation mortgages, and mortgage servicing rights) are furnished by an independent pricing service that has been approved by the fund’s board of directors. Investments in equity securities that are traded on a national securities exchange are stated at the last quoted sales price if readily available for such securities on each business day. For securities traded on Nasdaq national market system, the fund utilizes the Nasdaq Official Closing Price which compares the last trade to the bid/ask price of a security. If the last trade falls within the bid/ask range, then that price will be the closing price. If the last trade is outside the bid/ask range, and falls above the ask, the ask price will be the closing price. If the last trade is below the bid, the bid will be the closing price. Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions.Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system.When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors.Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold.If events occur that materially affect the value of securities (including non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value.Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost which approximates market value. Security valuations are performed once a week and at the end of each month. The fund’s investments in whole loans (single family, multifamily, and commercial), participation mortgages, and mortgage servicing rights are generally not traded in any organized market and therefore, market quotations are not readily available.These investments are valued at fair value according to procedures adopted by the fund’s board of directors.Pursuant to these procedures, whole loan investments are initially valued at cost and their values are subsequently monitored and adjusted using a FAF Advisors, Inc. (“FAF Advisors”) pricing model designed to incorporate, among other things, the present value of the projected stream of cash flows on such investments.The pricing model takes into account a number of relevant factors including the projected rate of prepayments, the delinquency profile, the historical payment record, the expected yield at purchase, changes in prevailing interest rates, and changes in the real or perceived liquidity of whole loans, participation mortgages or mortgage servicing rights, as the case may be. The results of the pricing model may be further subject to price ceilings due to the illiquid nature of the loans. Changes in prevailing interest rates, real or perceived liquidity, yield spreads, and creditworthiness are factored into the pricing model each week. Certain mortgage loan information is received once a month.This information includes, but is not limited to, the projected rate of prepayments, projected rate and severity of defaults, the delinquency profile, and the historical payment record.Valuations of whole loans, participation mortgages, and mortgage servicing rights are determined no less frequently than weekly.Although FAF Advisors believes the pricing model to be reasonable and appropriate, the actual values that may be realized upon the sale of whole loans, participation mortgages, and mortgage servicing rights can only be determined in a negotiation between the fund and third parties. In accordance with the valuation procedures adopted by the fund’s board of directors, real estate acquired through foreclosure, if any, is valued at estimated market value, as determined by independent third party appraisals, less estimated selling costs. As material capital improvements are made to the property, new market value appraisals are obtained. As of May 31, 2007, the fund held fair value securities with a value of $134,689,628 or 96.6% of net assets. (b) On May 31, 2007, securities valued at $113,438,336 were pledged as collateral for the following outstanding reverse repurchase agreements: Amount Acquisition Date Rate* Due Accrued Interest Name of Broker and Description of Collateral $4,677,378 5/9/07 5.37% 6/8/07 $16,047 (1) 11,500,000 5/1/07 6.20% 6/1/07 61,348 (2) 2,000,000 5/22/07 6.20% 6/1/07 3,442 (2) 4,000,000 5/29/07 6.20% 6/1/07 2,065 (2) 4,000,000 5/31/07 6.20% 6/1/07 688 (2) 11,435,000 5/9/07 6.02% 6/8/07 43,980 (3) $37,612,378 $127,570 * Interest rate as of May 31, 2007.Rate is based on the London InterBank Offered Rate (LIBOR) plus a spread and reset monthly. Name of broker and description of collateral: (1) Morgan Stanley: Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, $2,159,257 par Federal Home Loan Mortgage Corporation, 7.50%, 12/1/29, $303,606 par Federal National Mortgage Association, 5.00%, 11/1/17, $1,129,945 par Federal National Mortgage Association, 6.50%, 6/1/29, $1,099,008 par Federal National Mortgage Association, 7.50%, 5/1/30, $75,634 par Federal National Mortgage Association, 8.00%, 5/1/30, $23,531 par (2) Morgan Stanley: 12000 Aerospace, 5.43%, 1/1/10, $5,109,814 par ABC Conoco, 6.65%, 11/1/11, $4,068,748 par Briarhill Apartments I, 6.90%, 9/1/15, $4,569,646 par Centre Court, White Oaks and Green Acres Apartments, 8.65%, 1/1/09, $3,584,911 par Cingular Wireless Building, 7.03%, 7/1/11, $6,500,000 par Clear Lake Central I, 6.70%, 8/1/11, $7,100,000 par El Conquistador Apartments, 7.65%, 4/1/09, $2,625,162 par George Gee Hummer, 7.25%, 7/1/10, $2,125,000 par George Gee Pontiac, 7.25%, 7/1/10, $4,675,000 par George Gee Porsche, 7.78%, 7/1/10, $2,500,000 par Greenwood Residences, 7.63%, 4/1/08, $2,133,217 par Hunters Meadow, 7.80%, 8/1/12, $6,060,280 par Landmark Bank Center, 5.85%, 7/1/09, $4,647,598 par Northrop Grumman Campus I, 8.50%, 12/1/08, $5,700,000 par Peony Promenade, 6.93%, 6/1/13, $4,923,826 par Point Plaza, 8.43%, 1/1/11, $5,987,947 par Sheridan Pond Apartments, 6.43%, 7/1/13, $6,890,382 par Town Square #6, 7.40%, 9/1/12, $3,810,657 par Victory Packaging, 8.53%, 1/1/12, $2,430,305 par (3) Dresdner Bank: AMB Property, Series M, 8,700 shares AMB Property, Series O, 55,000 shares BRE Properties, Series C, 68,000 shares BRE Properties, Series D, 3,434 shares Duke Realty, Series L, 71,000 shares Health Care Properties, Series E, 3,510 shares Health Care Properties, Series F, 32,800 shares Hospitality Properties, Series C, 120,000 shares HRPT Properties Trust, Series C, 50,000 shares Public Storage, Series E, 65,000 shares Public Storage, Series M, 68,000 shares Realty Income, Series D, 60,000 shares Realty Income, Series E, 49,500 shares Regency Centers, Series D, 5,888 shares Regency Centers, Series E, 64,000 shares Vornado Realty Trust, Series F, 60,000 shares Vornado Realty Trust, Series I, 6,000 shares Weingarten Realty Investors, Series F, 120,000 shares The fund has entered into a lending commitment with Morgan Stanley. The agreement permits the fund to enter into reverse repurchase agreements up to $60,000,000 using whole loans as collateral. The fund pays a fee of 0.15% to Morgan Stanley on any unused portion of the $60,000,000 lending commitment. The fund has entered into a lending commitment with Dresdner Bank. The agreement permits the fund to enter into reverse repurchase agreements up to $10,000,000 using preferred stock as collateral. The fund pays a fee of 0.25% to Dresdner Bank on any unused portion of the $10,000,000 lending commitment. (c) Securities purchased as part of a private placement which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933 and which are considered to be illiquid. These securities are fair valued in accordance with the board approved valuation procedures.See note (a) above. (d) Interest rates on commercial and multifamily loans are the net coupon rates in effect (after reducing the coupon rate by any mortgage servicing fees paid to mortgage servicers) on May 31, 2007. (e) Variable Rate Security – The rate shown is the net coupon rate in effect on May 31, 2007. (f) Interest only - Represents securities that entitle holders to receive only interest payments on the mortgage.Principal balance on the loan is due at maturity. The interest rate disclosed represents the net coupon rate in effect as of May 31, 2007. (g) Loan not current on interest and/or principal payments. (h) This security has been purchased on a when-issued basis.On May 31, 2007, the total cost of the security purchased on a when-issued basis was $715,145. (i) Investment in affiliated security. This money market fund is advised by FAF Advisors, Inc., which also serves as advisor for the fund. (j) On May 31, 2007, the cost of investments in securities was $177,159,483. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost, were as follows: Gross unrealized appreciation $2,919,855 Gross unrealized depreciation (2,956,727) Net unrealized depreciation $(36,872) Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. American Select Portfolio Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
